UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6402



FREDDIE LEE IRICK,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CA-97-567-5)


Submitted:   August 26, 2005             Decided:   September 6, 2005


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Freddie Lee Irick, Appellant Pro Se. Cameron Glenn Chandler,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Freddie Lee Irick appeals the district court’s order

denying relief on his motion to modify his sentence under 18 U.S.C.

§ 3582(c)(2) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Irick v. United States, No. CA-97-567-5

(D.S.C. filed Feb. 25, 2005 & entered Feb. 28, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -